William H. Rehnquist: We'll hear argument now number oh oh seven thirty, Adarand Constructors, Inc. versus Mineta. Mr. Pendley. [Inaudible]
William P. Pendley: Mr. Chief Justice, and may it please the Court. In nineteen eighty-nine, the small family business that is Adarand lost a Federal contract because of a racial program and the race of its owner, Randy Pesh. In nineteen ninety-five, this Court held that Adarand had standing to seek forward-looking relief because that program prevented it from competing on an equal footing. In two thousand one, Adarand returns to this Court because it still can't compete on an equal footing. [Inaudible]
William H. Rehnquist: Mr. Pendley, That...
William H. Rehnquist: treat, if you will, fairly shortly coming up in your argument, the Government says that in a direct procurement program, these sort of preferences that you're challenging are simply not used in Colorado.
William P. Pendley: No, Your Honor.
Antonin Scalia: challenged those, as I understand it.
William P. Pendley: Your Honor, Adarand has challenged all manner in which the pro-
Antonin Scalia: But they apply only in the State subsidized programs.
William P. Pendley: No, Your Honor.
Speaker: In  i-
Ruth Bader Ginsburg: I thought the monetary incentives have been declared unconstitutional by the district court, affirmed by the Tenth Circuit.
Speaker: Not at all, Your Honor.
Ruth Bader Ginsburg: call they what they call the subcontracting...
Speaker: Compensation clause, Your Honor.
Ruth Bader Ginsburg: Wel- didn't both courts hold that that was unconstitutional?
William P. Pendley: What happened was that the the the district court held that the entire program, all of section eight D of the Sub-Small Business Act, was unconstitutional.
Speaker: sufficiently.
Ruth Bader Ginsburg: that you were complaining about last time around, that one has been held invalid.
William P. Pendley: It it Your Honor, it is the...
Speaker: There are...
Ruth Bader Ginsburg: challenged that.
William P. Pendley: Excuse me.
Ruth Bader Ginsburg: Th- the Tenth Circuit, I thought, said that the clause that you were complaining about last time around was invalid.
William P. Pendley: No, Your Honor, it is not correct.
Speaker: you just answered my question. You said they...
Ruth Bader Ginsburg: mov- they removed the program.
William P. Pendley: No, Your Honor.
Speaker: They did not remove the program.
Ruth Bader Ginsburg: case was moot or not because of it, but it's no longer what the specific thing you were complaining about no longer exists.
William P. Pendley: y- it is not right, Your Honor.
Anthony M. Kennedy: If we disagreed with you on that, are there other issues on which which are alive and...
Speaker: which you have standing. And what are those?
William P. Pendley: Absolutely, Your Honor.
Speaker: Are are these in...
Anthony M. Kennedy: Are these provisions you just mentioned in paragraphs four through six of fifteen USC s- six thirty-seven...
Speaker: Yes, Your...
William P. Pendley: Honor, they are.
Speaker: Okay now th-
Anthony M. Kennedy: th- that's those are the plans as to which the court of appeals said in in a in one sentence rather terse comment, nor are we presented with any indication that Adarand has standing to challenge paragraphs...
Speaker: four through six.
William P. Pendley: as this Court said in Adarand two thousand, the courts and parties have been confused as to the difference between standing and mootness, and the Tenth Circuit was confused as to mootness and standing, resulting in the Court's Adarand two thousand decision and and it appears to be...
Speaker: still confused as to the two.
Anthony M. Kennedy: that you have no standing to attack these paragraphs so we've just discussed.
William P. Pendley: Well, Your Honor, we believe the issue of standing is always before the Court.
Speaker: But what of the issue of...
Antonin Scalia: lack of standing is not always before the Court.
William P. Pendley: Well, well Your Honor, the...
Antonin Scalia: All the cases you're citing are cases where the both of the parties assumed standing and the Court looked into it on its own.
William P. Pendley: Well, a- Adarand believes that standing is is fair under rule fourteen A is fairly included within the questions presented because it was plain error for the Tenth Circuit below to hold that Adarand did not have standing because the Tenth Circuit below addressed the SCC and yet declined to address the statutory...
Speaker: program that we're -- Yes, ma'am.
Sandra Day O'Connor: challenge below the Small Business Act provision, section eight D four through six?
William P. Pendley: Absolutely, Your Honor.
Sandra Day O'Connor: Were were h- did Adarand bid on contracts issued by states with federal assistance?
William P. Pendley: Yes.
Speaker: Were they at issue...
Sandra Day O'Connor: in the suit?
William P. Pendley: It's not at issue in this case, Your Honor.
Sandra Day O'Connor: So, the only thing that you now say you're challenging are contracts direct contracts...
Speaker: Yes ma'am. Yes, Your Honor. It's...
William P. Pendley: the direct Federal procurement program which remains unchanged.
Sandra Day O'Connor: And the Tenth Circuit seemed to think that you did not challenge those Small Business Act sections that I referred to.
William P. Pendley: Well, the Tenth Circuit was abso- absolutely incorrect.
Antonin Scalia: Can you cite us any filing in the district court that specifically referred to section eight D four?
William P. Pendley: Yes, Your Honor.
Sandra Day O'Connor: Well, we have a joint appendix.
Speaker: you...
Sandra Day O'Connor: refer us to the pages where you challenged section eight D four through six? Can you say on page so and so of the joint appendix, it shows that we did that?
William P. Pendley: Well Your Honor, I I can cite to the pleadings t- that Adarand filed in this case where Adarand asserted that all parts of the program, all the statutory provisions that allow this program to exist and the United States to implement it, h- have been have been challenged by Adarand.
Speaker: What it says on...
Sandra Day O'Connor: there a separate question in your petition for certiorari addressed to eight D four through six?
William P. Pendley: No, there was not a separate question addressed to that, Your Honor.
Stephen G. Breyer: What they didn't say you didn't file it.
William H. Rehnquist: Jesus God...
Stephen G. Breyer: Do we dig the whole thing? Do we do something else?
William P. Pendley: We Your Honor, Adarand had challenged consistently first first of all, the subcontracting compensation clause is one mechanism that the United States developed to implement the statutory program that Adarand challenges.
David H. Souter: What's the answer to Justice Breyer's question?
William P. Pendley: That Adarand had standing at that time.
David H. Souter: No.
Speaker: What do we do?
Anthony M. Kennedy: premise was that you had no standing at the time the court of appeals wrote this decision.
William P. Pendley: I do not, Your Honor.
Anthony M. Kennedy: Okay.
William P. Pendley: The reason Adarand does not agree with that premise because the Laidlaw decision holds that once Adarand had standing, as a result of this Court's nineteen ninety-five decision, that standing continued until such time as the United States somehow made the case moot as the result of revocation...
Sandra Day O'Connor: Well, I thought Laidlaw stood for the principle that standing is judged as of the time the suit is filed.
William P. Pendley: Yes, Your Honor.
Sandra Day O'Connor: And subsequent changes affect mootness possibly, but not standing.
William P. Pendley: Yes, Your Honor.
Sandra Day O'Connor: Is that correct?
Speaker: That's my understanding.
William P. Pendley: But so what are the the question before the Court...
Speaker: on the issue...
Stephen G. Breyer: question was not quite so technical.
William P. Pendley: Conclude that the Tenth Circuit was wrong in stating what it stated in that footnote because Adarand specifically challenged eight D four.
Antonin Scalia: Well, you raised it, but you surely didn't address it.
William P. Pendley: Well, what what Adarand addressed was the const- at the Tenth Circuit was the constitutionality of this of this racial program, and and there are a number of mechanisms by which the ran- racial program is implemented against Adarand.
Antonin Scalia: That's right, but all of those other mechanisms the Government says in their brief have been washed away by by the by the benchmark study provision, which eliminates which eliminates the difficulty.
Speaker: You simply...
Antonin Scalia: say that despite the benchmark study, there is still one other objection we have.
William P. Pendley: It is one of the mechanisms by which the United States continues to implement this this regime, this program.
Antonin Scalia: And that wasn't discussed below and it and had barely been discussed in the briefs here.
William P. Pendley: W- in in addition, Adarand Adarand noted that the benchmark study allows it to be turned on and turned off, and it still can be turned down turned on in the State of Colorado.
William H. Rehnquist: What what do you mean by that,
Speaker: the th-  to be turned on and turned off?
William P. Pendley: Mr. Chief Justice.
Speaker: Well you say...
William H. Rehnquist: they reserve the power.
Speaker: They...
William H. Rehnquist: that mean that in a state where they say like Colorado where they say we're we're not using it, they no- they nonetheless do use it or that they could later...
Speaker: use it on a...
William H. Rehnquist: different study?
William P. Pendley: That's that's what our lodging demonstrates, Mr. Chief Justice.
David H. Souter: But to the extent that your your answer, in effect, tells us that the controversy is live and presented based on what you have in a lodging, you're really asking us to make a a determination of fact in a disagreement between you and the Government as to whether they're being used or whether they're not being used.
William P. Pendley: Well, the United States cannot assert that it does not use the mandatory subcontracting incentives because it's required by law.
Antonin Scalia: It has asserted that.
Speaker: That's what I thought they said in their briefs.
Antonin Scalia: Maybe maybe you say I mean, and and they have filed a a memorandum from Arthur Hamilton,
Speaker: Federal Lands...
Antonin Scalia: Program Manager.
William P. Pendley: I I'm asserting that it violates law and it violates the regulation.
Speaker: And then  -- Your Honor, may I...
William P. Pendley: may I finish this? I'm I apologize.
Speaker: Court   -- I'm sorry Your Honor.
Ruth Bader Ginsburg: ask m- what is i- very important, I think, in this in this case? And and you seem to be walking to away from it.
William P. Pendley: I'm apologize.
Ruth Bader Ginsburg: This Court is a court of review.
William P. Pendley: Yes.
Ruth Bader Ginsburg: Not a court of first view.
William P. Pendley: Your Honor, the the controversy Adarand presents in two thousand one is that Adarand still is unable to compete on an equal footing because the United States still has in its tool of in its tool kit mechanisms by which it is applying this racial preference against Adarand.
Speaker: Mr. Pendley...
John Paul Stevens: May I ask you just one question?
William P. Pendley: Yes.
John Paul Stevens: I I'd like you to a just assume for a minute that you're dead right on everything you've argued so far.
William P. Pendley: Absolutely, Your Honor.
Speaker: first rea-
John Paul Stevens: provisions of the statute that you challenge are unconstitutional.
William P. Pendley: Well, under strict scrutiny, the Court must start, as Croson dictates, with the question, has is there a strong basis in evidence of a compelling governmental interest? Congress declined this Court's invitation, and generous invitation, in nineteen ninety-five to provide that.
John Paul Stevens: Your first point is that the congressional findings are inadequate.
William P. Pendley: There are no findings, Your Honor.
William H. Rehnquist: Very well, Mr. Pendley.
Speaker: General Olson,
William H. Rehnquist: if if counsel for the petitioner is correct, it would be fair to infer there's a certain amount of bobbing and weaving going on on the part of the Government in this case.
Speaker: somewhere in your...
Speaker: and may it please the Court.
Sandra Day O'Connor: And that was the provision that was the focus of the original suit?
Speaker: Yes, Justice O'Connor.
Antonin Scalia: Well, can't cannot those under under the amended statute, cannot some additional compensation be provided but subject to the new regulations?
Speaker: Well, y- if we distinguish between the the Federal aid program and...
Speaker: the direct...
Speaker: Federal procurement program and the subcontractor compensation clauses the United States Government has abandoned in all respects, those provisions have not been justified, and the United States Government is not employing those.
Antonin Scalia: You're You're not employing them on what basis?
Speaker: On the basis that that...
Speaker: they've been determined...
Speaker: to be unconstitutional.
Speaker: of those paragraphs.
Antonin Scalia: provisions were specifically mentioned in Adarand's amended complaint.
Speaker: They they were mentioned.
Antonin Scalia: Specifically mentioned.
Speaker: The challenge was to the s- compensation clause provisions.
Speaker: business pursuant to...
Antonin Scalia: certainly didn't come as late as the reply brief, Mr. Olson.
Speaker: The...
Antonin Scalia: That is precisely the issue that...
Speaker: they they were arguing...
Speaker: in at th- at the beginning of the brief and not addressed in those provisions were not addressed in the arguments of the brief.
Speaker: confirmed that.
William H. Rehnquist: do are the benchmark studies conducted every year?
Speaker: They're to be conducted every year, but they're not actually being conducted that is that often.
William H. Rehnquist: What does that mean?
Speaker: Well, it's one of those one of those Government programs that it it is hoped will be conducted more often than they actually get conducted, audience laughter> Justice -- Chief Justice Rehnquist.
William H. Rehnquist: But /audience laughter> a n- a new benchmark study could find that Colorado was subject to...
Speaker: Well, it's conceivable, yes.
Speaker: usual.
Anthony M. Kennedy: evidence that Adarand is working in a context where regulations are changing year to year in order to effect the one th- this one goal, to to to which it it claims there is a subs-
Speaker: substantial doubt in any mind.
Speaker: no evidence in this record that the subcontract clause provisions, which Adarand is now discussing, have been applied ever in Colorado or in those states precluded by the benchmark...
Speaker: study. so...
Antonin Scalia: for not applying them, Mr. Olson? That tha- that's what puzzles me.
Speaker: Well, a- and also they are required by the holdings of this Court to apply and interpret that statute in a constitutional fashion.
Sandra Day O'Connor: Well, Mr. Olson, does are those clauses covered by section eight D four through six?
Speaker: Yes.
Sandra Day O'Connor: And I thought that Mr. Pendley argued that, in fact, in Colorado some of those provisions have been and are, in fact, now in contract forms.
Speaker: They are in the contract forms, but the Depar- the that is again another carryover of instances where they probably should be removed from the contract forms, but they're not being in- implemented or enforced to impose any race-conscious remedy...
Speaker: Well, why wouldn't the why wouldn't the contractor...
Anthony M. Kennedy: have standing to say that I'm contracting, I'm trying to business in a milieu where the Government has, through either prior or existing policies, required contractors to put in clauses that injure me, and I want those clauses removed so that I can do business on a fair basis?
Speaker: Well n- th- the...
Anthony M. Kennedy: standing to say that now.
Speaker: Well, he w- well, in the first place, the three contracts that were mentioned in the reply brief...
Anthony M. Kennedy: Mhm.
Speaker: Adarand was not the high bidder in those three contracts.
Speaker: [Inaudible]
Speaker: I mean the low bidder.
Speaker: Court.
Anthony M. Kennedy: all these years of litigation, he still has to litigate bid by bid.
Speaker: Well, he has got to demonstrate under- as I understand this Court's holdings with respect to standing, he's got to show some immediate impact or the potential for actual harm.
Speaker: Well, all...
Sandra Day O'Connor: of this is new since the Tenth Circuit looked at it...
Speaker: Yes.
Sandra Day O'Connor: What are supposed to do now, please?
Speaker: This case...
Sandra Day O'Connor: are new things the Government is...
Speaker: presenting.
Speaker: no.
Speaker: in rewarding the contract.
Antonin Scalia: contracts.
Speaker: I don't...
Antonin Scalia: think that that's adequate assurance to those to those companies who are competing for for contracts where where the where the prime contractor has signed a commmitment to to get a certain a certain goal of of minority participation.
Speaker: The the Department of Transportation and the Department of Justice have consistently adhered to the provision that those race-conscious provisions will not be enforced in the direct procurement program in these areas.
Speaker: that they ever have.
Antonin Scalia: told the contractors and subcontractors?
Speaker: Yes, they have.
Speaker: And they reaffirmed...
Speaker: Well, this this...
Speaker: memorandum...
Antonin Scalia: Lands Highway Division engineers.
Speaker: Well, Justice Scalia, it strikes me and I I respectfully submit that that you're switching it around.
Speaker: Do you think that for a single minute if...
Anthony M. Kennedy: these clauses required racial discrimination, an absolute clear, patent violation of the Fourteenth Amendment, that we would say there's no standing for a minority who wanted these removed? Not for a single minute.
Speaker: Well, I'm I I wouldn't contradict that, but I would say when the Government has made it absolutely clear that it is not enforcing race-conscious remedies, as instructed by this Court in in the first Adarand decision, except in in a narrowly tailored fashion, there's been subsequent legislation of a compelling need, but that that response to that compelling need has been narrowed down to the areas where it is necessary...
William H. Rehnquist: But the...
Speaker: provision...
William H. Rehnquist: hasn't been removed from the contract.
Speaker: The the provision was not removed in some of those contracts, and I'm I can't tell this Court how many.
Speaker: enforced with respect...
William H. Rehnquist: were being enforced, do you agree that Adarand has standing to c- to challenge it?
Speaker: If they were being enforced and Adarand could suggest that it was somehow affected by that.
Sandra Day O'Connor: They were the high bidder.
Speaker: They were the high bidder and therefore...
Speaker: they didn't get the contract because they were were not the low bidder.
Antonin Scalia: And and you think they're they're they're they're not at risk of that happening in in in other contracts when these provisions still exist in the contract clauses and all we have is is your assurance? if if I were the prime contractor, I'd say, I better not take a chance.
Speaker: told about it.
Speaker: well, Justice Scalia, it has been the demonst- documented, articulated policy of the since the Department of Justice study.
Speaker: contrary.
Antonin Scalia: Let's let's be clear about what programs we're talking about.
Speaker: Well, if you look at the...
Speaker: Government's...
Antonin Scalia: with the contracting clauses.
Speaker: No.
Speaker: in those areas...
William H. Rehnquist: when was that memorandum?
Speaker: That was in nineteen ninety-six.
William H. Rehnquist: Well, but why, if that went out in nineteen ninety-six, was it necessary to have this memorandum in the summer of two thousand one, if that had a- if the earlier one had any effect?
Speaker: Well, it well, the the memorandum in August of of two thousand and one reiterates the policy that the Department of Transportation had been operating...
Speaker: under. It was...
Antonin Scalia: the ninety-six one? I I think it's it's pretty clear to me that the ninety-six one did not cover the contracting requirement.
Speaker: I don't agree with you.
Speaker: I I can't I can't give...
Speaker: you a cite to the record, but the ind- the the i- the the Department of Justice memoranda is in the Government's appendix.
David H. Souter: Is there another reason here why it doesn't apply and that is and I I read this somewhere that Mountain Gravel is itself a small business and for that reason the clause wouldn't apply in any...
Speaker: event?
Speaker: not have applied in nineteen eighty-nine when this case first arose.
Speaker: Well wha- why is it...
Stephen G. Breyer: why is it then that that what they say in the first three pages of their reply brief, for example, is that they have to th- they want to get a sub under a prime, that the Weenomunch Construction Authority got the prime.
Speaker: Well, as I say, they weren't not the low bidder on that contract.
Speaker: All right, but they're saying give you three...
Stephen G. Breyer: examples, you know.
Speaker: Well, all I can say is that the Government has announced its policy, and there's no evidence in the record that it's acted inconsistently with...
Speaker: any application...
Speaker: of race-conscious remedies in the area...
Speaker: in which Adarand...
Stephen G. Breyer: possibly, the appendix C.
Speaker: it out. They say...
Stephen G. Breyer: they're facing these clauses all the time.
Speaker: [Inaudible]
Speaker: important to emphasize that this is a facial challenge to the statute and to the system.
Speaker: Salerno case.
William H. Rehnquist: what what's a what's a facial challenge in in this context? I mean, it seems to me a lot of the questioning here and to a- Adarand's counsel has been to show that Adarand was directly affected by the thing.
Speaker: I I respectfully disagree with respect to whether Adarand was adversely affected by the program.
William H. Rehnquist: Well, they certainly in in the case we first we first decided, the nineteen ninety-five case we decided that they they they were sufficiently affected, so we ruled.
Speaker: Yes, and they were affected by the we're not contending that they did not have standing to challenge that subcontracting...
Speaker: compensation provision.
Sandra Day O'Connor: that financial compensation provision.
Speaker: Yes.
Sandra Day O'Connor: Which now has been found to be...
Speaker: unconstitutional.
Sandra Day O'Connor: And it's out of the picture.
Speaker: That's correct.
Sandra Day O'Connor: But now we have a new set of arguments basically.
Speaker: Yes, and and to the extent that that the th- the the program, as it exists, requires people to in order to be designated as a disadvantaged business enter- enterprise, must file certificates articulating that they have been the victim of a social and economic disadvantage.
Antonin Scalia: What does that mean?
Speaker: Well, it's defined in...
Speaker: the statute.
Antonin Scalia: probably certify to that.
William H. Rehnquist: For yourself?
Antonin Scalia: Yeah, absolutely.
Speaker: It's it's it's explained in the statute both with respect to ethnic and racial prejudice because of their identi- identity as a group without regard to individual qualities, and that economic disadvantage the ability to compete in the free enterprise system has diminished capital and credit opportunities as compared to others in the same business area...
Speaker: one of those...
Antonin Scalia: either social or economic, even though the social would...
Speaker: would would be quite...
Antonin Scalia: irrelevant to whether you can...
Speaker: Both get well, is- that's a social the us- the use of the term in the statute described a victim of of prejudice or bias, and that has had economic effect on the individual.
Speaker: in...
Antonin Scalia: I think the form is attached to the reply brief of the...
Speaker: No.
Antonin Scalia: That is not the right...
Speaker: form?
Speaker: is not the right form.
Antonin Scalia: I I'm just saying if this isn't the right form, what is? We- the The form has not yet...
Speaker: [Inaudible]
Speaker: the the different States use different forms.
Antonin Scalia: But apparently what what the agency proposed proposed on May eighth, two thousand and one simply says, I hereby certify that I am a member of one of the following groups you check the minority group and that I have held myself out as a member of that group.
Speaker: That but that is that is a-
Antonin Scalia: That's what the agency said.
Speaker: Right?
Speaker: but the but the but the but that has to be looked at in terms of the what the statute defines as social and economic disadvantage and what the regulations, which are in in at pages seventy to seventy-two A of the Government's appendix, which define which which are the regulation Department of Transportation regulations.
Speaker: agency...
William H. Rehnquist: one go about rebutting it? I mean, who could rebut it and how would you go...
Speaker: about it?
Speaker: Any adversely affected party can rebut it.
Speaker: In fact...
William H. Rehnquist: w- w- what what...
Speaker: would you have...
William H. Rehnquist: to show to rebut it?
Speaker: Well, what you have to show to be entitled to certification, according to the regulations, is substantial and chronic social disadvantage in the business world and that s- and that credit has been impaired due to diminished capital or opportunities have been impaired due to diminished capital and credit opportunities, as compared to others in the same or similar line of business.
Antonin Scalia: Social disadvantage in the business world.
Speaker: Social and i- social disadvantage, Justice Scalia, is defined in the statute as having been a victim of racial or or or prejudice of that nature, and that ha- it has produced economic disadvantage...
Speaker: You say just...
Stephen G. Breyer: two opposite things on this economic disadvantage.
Antonin Scalia: understand that...
Stephen G. Breyer: You say in your brief that they ha- you have to sign an affidavit that says my ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities.
Speaker: Well, I I I believe that we're correct.
Antonin Scalia: That's the right answer.
Speaker: And I hope I said it persuasively.
Speaker: were...
Stephen G. Breyer: your point, to be absolutely explicit, is if you are below the at- the plateau, seven hundred and fifty thousand, you still might not qualify as being economically disadvantaged.
Speaker: That's correct.
William H. Rehnquist: Well you you have but when you get to that, General, you have this list of people.
Speaker: [Inaudible]
Speaker: there's about thirty-some years of study by Congress of disadvantage and discrimination, which this Court recognized in Fullilove and in Croson and in Adarand, that is taking place in the contracting industry.
Speaker: categories...
William H. Rehnquist: The people from Macau were discriminated in the...
Speaker: contor- contracting...
Speaker: of a certain racial background and a certain color...
Speaker: are discriminated against and those...
William H. Rehnquist: this thing just sets it out in great detail by country.
Speaker: Well, I I submit that when you if you were to describe different people of different national backgrounds or racial backgrounds that have been guilty of discrimination, they may fall in any one of those categories.
Antonin Scalia: Well, but they but they aren't.
Speaker: Well first...
Antonin Scalia: against people from Gabon but but not from the next-door country.
Speaker: that's weird.
Speaker: what what the Congress said over and over again, on on the basis of detailed analytical studies which are which are described in considerable detail on the in the court of appeals opinion, and what this Court has said is that there has been the lingering effects, unfortunately, of publicly financed discrimination in the construction industry.
William H. Rehnquist: Thank you, General Olson.
William P. Pendley: Mr. Chief Justice, may it please the Court.
Speaker: Jacksonville...
Antonin Scalia: we know they haven't been implemented? The the Solicitor General tells us they have.
William P. Pendley: I- the the Government the Government concedes, with regard to the State aid program, that that's not at issue in this in this case.
William H. Rehnquist: Thank you, Mr. Pendley.